          Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT                               ,   -
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION
                                                                            2U211   AU   -7 Pr   i
 MARGARITA MOLINA,                                    §
     Plaintiff,                                                               _TEk}      £VTiC'l' TLXS
                                                      §
                                                      §
 v.                                                   §   No.   EP-19-C\Oii81-NflL
                                                      §
 ANDREW SAUL, COMMISSIONER OF                         §
 SOCIAL SECURITY,                                     §
      Defendant.                                      §

                          MEMORANDUM OPINION AND ORDER

       This is a civil action seeking judicial review of an administrative decision. Jurisdiction is

predicated upon 42 U.S.C.   §   405(g). Both parties having consented to trial on the merits before a

United States Magistrate Judge, the case was transferred to this Court for trial and entry of

judgment pursuant to 28   u.s.c. §    636(c) and Rule CV-72 and Appendix C to the Local Court

Rules for the Western District of Texas.

       Plaintiff Margarita Molina ("Molina") appeals from the decision of the Commissioner of

the Social Security Administration ("Commissioner") denying her application for Supplemental

Security Income ("SSI").         For the reasons set forth below, the Court orders that the

Commissioner's decision be AFFIRMED.

I.     PROCEDURAL HISTORY

       On August 2, 2016, Molina filed an application for SSI, alleging a disability date of August

2, 2016. (R. 176). Molina's application was denied initially on December 6, 2016, and upon

reconsideration on April 21, 2017. (R. 176). An Administrative Law Judge ("AU") held a hearing

on April 13, 2018. (R. 195-226). The AU issued a decision ("Decision") on December 17, 2018,

finding that Molina was not disabled. (R. 170-88). On November 27, 2019, the Appeals Council

denied Molina's request for review of the    AU's Decision.     (R. 1-9).
            Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 2 of 10




II.    ISSUE

       Molina presents the following issue for review: whether "{t]he AU erred in disregarding

Molina's chronic knee pain, difficulty walking and difficulty going up stairs." (ECF No. 20, p. 2).

III.   DISCUSSION

       a.       Standard of Review

       This Court's review is limited to a determination of whether the Commissioner's decision

is supported by substantial evidence, and whether the Commissioner applied the proper legal

standards in evaluating the evidence. See 42 U.S.C.         §   405(g); Masterson v. Barnhart, 309 F.3d

267, 272 (5th Cir. 2002); Martinez         v.   Chater, 64 F.3d 172, 173 (5th Cir. 1995). Substantial

evidence    "meansand means only'such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion." Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting

Consol. Edison Co.   v.   Nat'! Labor Relations Bd., 305 U.S. 197,229 (1938)). "Substantial evidence

'is more than a mere scintilla, and less than a preponderance." Masterson, 309 F.3d at 272

(citation omitted). The Commissioner's findings will be upheld if supported by substantial

evidence. Id. A finding of no substantial evidence will be made only where there is a conspicuous

absence of credible choices or no contrary medical evidence. Abshire           v.   Bowen, 848 F.2d 638,

640 (5th Cir. 1988) (per curiam) (internal quotation marks omitted).

       In applying the substantial evidence standard, the court may not reweigh the evidence, try

the issues de novo, or substitute its own judgment for the Commissioner's, even if it believes the

evidence weighs against the Commissioner's decision. Masterson, 309 F.3d at 272. Conflicts in

the evidence are for the Commissioner and not the courts to resolve.        Id (internal quotation marks
omitted); Speliman v. Shalala,     1   F.3d 357, 360 (5th Cir. 1993).




                                                       2
               Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 3 of 10




          b.      Evaluation Process

          The AU evaluates disability claims according to a sequential five-step process: (1) whether

the claimant is currently engaged in substantial gainful activity; (2) whether the claimant has a

severe medically determinable physical or mental impairment; (3) whether the claimant's

impairment(s) meet or equal the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1; (4) whether the impairment prevents the claimant from performing past relevant

work; and (5) whether the impairment prevents the claimant from doing any other work. 20 C.F.R.

§ 41   6.920(a)(4). Once the claimant satisfies his burden under the first four steps, the burden shifts

to the Commissioner at step five to show that there is other gainful employment available in the

national economy that the claimant is capable of performing. Greenspan v. Shalala, 38 F.3d 232,

236 (5th Cir. 1994). This burden may be satisfied either by reference to the Medical Vocational

Guidelines of the regulations, by vocational expert ("yE") testimony, or by other similar evidence.

Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). Once the Commissioner makes the requisite

showing at step five, the burden shifts back to the claimant to rebut the finding that there are jobs

that exist in significant numbers that the claimant could perform. Perez v. Barnhart, 415 F.3d 457,

461 (5th Cir. 2005).

          In the present case, the AU found that Molina "ha[d] not engaged in substantial gainful

activity since August 2, 2016, the application date." (R. 178). At step two, the AU found that

Molina:

          had the following severe impairments: diabetes mellitus with neuropathy; left
          breast malignant tumor status-post removal; right knee osteoarthritis with internal
          derangement, status-post right knee partial medial meniscectomy; headaches;
          obstructive sleep apnea; left and right hand trigger fingers, status-post release left
          middle finger and release right middle finger; cataracts; chronic kidney disease
          stage I; hypertension; and obesity.

1
  At the hearing, the AU granted Molina' s motion "to amend that alleged onset date from April   1,   2013 [,] to the
protective filing date of August 2, 2016." (R. 176).

                                                      3
            Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 4 of 10




(R. 178).     Further, the AU found that "[t]he above medically determinable impairments

significantly limit the ability to perform basic work activities as required by SSR 85-28." (R. 178).

The AU also found that Molina's "medically determinable mental impairment of depression [did]

not cause more than minimal limitation in the claimant's ability to perform basic mental work

activities and is therefore nonsevere." (R. 179). At step three, the AU found that Molina did not

have an impairment or combination of impairments that met or equaled the severity of any listed

impairment. (R. 180).

       Before proceeding to step four, the AU found that Molina:

       has the residual functional capacity to perform sedentary work as defined in 20 CFR
       416.967(a) except she can lift and carry 10 pounds occasionally and less than 10
       pounds frequently; stand and walk about 2 hours in an 8-hour workday; and sit for
       about 6 hours in an 8-hour workday. The claimant can sit for 1 hour, then stand for
       1-3 minutes without leaving her workstation, then continue to alternate accordingly
       between the two positions throughout the 8-hour workday. The claimant requires a
       cane to ambulate. The claimant can occasionally climb ramps and stairs with
       banisters and never climb ladders, ropes, or scaffolds. The claimant can
       occasionally overhead reach with bilateral upper extremities and frequent [sic]
       handle, feel, and finger with bilateral upper extremities. The claimant cannot work
       at unprotected heights or around dangerous moving machinery.

       The claimant can occasionally operate foot controls and cannot be required to
       operate a motor vehicle in order to perform her work. The claimant cannot have
       more than occasional exposure to direct sunlight; bright/flashing lights; industrial
       strength chemical fumes; or industrial level noise. The claimant is able to avoid
       ordinary workplace hazards. She can see ordinary book print and newspaper size
       font. The claimant cannot have more than occasional concentrated exposure to
       fumes, odors, dusts, gases, poor ventilation, humidity, extreme hot and cold
       temperatures.

(R. 181-82). At step four, the AU found that Molina was "capable        of performing past relevant

work as a receptionist" because the work did "not require the performance of work-related

activities precluded by [Molina's] residual functional capacity." (R. 187). Accordingly, the AU

found that Molina was not disabled within the meaning of the Social Security Act and did not



                                                 ru
                Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 5 of 10




proceed to step five. (R. 188); see 20 C.F.R.         §   416.920(a)(4) ("If we can find that you are disabled

or not disabled at a step, we make our determination or decision and we do not go on to the next

step.").

           c.      Analysis

           Molina argues that "[b]y disregarding [her] chronic knee pain and the difficulty walking

and going up stairs, the AU failed to fully consider the objective medical evidence and assess her

disability per SSA regulations." (ECF No. 20, p. 2).

           To support this contention, Molina first contends that "the AU disregard{ed] the

conclusion of Dr. Thomas Alost that the Plaintiff was disabled as 'conclusory' and not supported

by the evidence." (Id.). Molina argues that in rejecting Dr. Alost's conclusion, the AU failed to

conduct the required analysis. (Id. at 6) (citing Newton v. Apfel, 209 F.3d 448 (5th Cir. 2000)). In

response, the Commissioner argues that "the AU properly noted that the form Dr. Alost had

completed for Plaintiff in which he checked the box that she had a 'disability' such that she could

obtain a disabled parking placard.         . .   was both conclusory and not supported by the evidence in

the record [and that] this check-box form is not a 'medical opinion'              . . .   ." (ECF No. 22, p. 8).

           Pursuant to Newton     v.   Apfel, the AU is "required to consider each of the [regulatory]

factors before declining to give any weight to the opinions of the claimant's treating                 specialist."2


209 F.3d 448,456 (5th Cir. 2000). However, "[t]he AU must consider the six factors in subsection

(d) only with respect to the medical opinions of treating physicians." Frank v. Barnhart, 326 F.3d

618, 620 (5th Cir. 2003) (emphasis in original). The regulations explain that "some opinions by

physicians are not medical opinions, and as such have no 'special significance' in the                        AU's


2
  The factors the AU must consider are: (1) the physician's length of treatment of the claimant; (2) the physician's
frequency of examination; (3) the nature and extent of the treatment relationship; (4) the support of the physician's
opinion afforded by the medical evidence of record; (5) the consistency of the opinion with the record as a whole; and
(6) the specialization of the treating physician. Newton, 209 F.3d at 456.
            Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 6 of 10




determination." Id. Further, "[a]mong the opinions by treating doctors that have no special

significance are determinations that an applicant is 'disabled' or 'unable to work." Id.; see also

20 C.F.R. § 416.927(d)(l). The determination that an applicant is disabled or unable to work is a

"legal conclusion[] that the regulation describes as 'reserved to the Commissioner." Id

       In Frank v. Barnhart, the Fifth Circuit held that unlike in Newton, the AU was not required

to apply the six factors found in 20 C.F.R. 404.1527(d) to the doctor's opinion that the plaintiff

"could not work [because t]he doctor's opinion was not a medical opinion within the meaning of

the regulation." Frank, 326 F.3d at 620. In Frank, the treating physician noted that that plaintiff

was "unable to work" because of her injuries. Id. Similarly, in this case, the AU was permitted

to reject Dr. Alost's conclusion that Molina was permanently disabled (R. 959) because the

Commissioner is "responsible for making the determination or decision about whether [Molina

met] the statutory definition of disability." 20 C.F.R.   §   416.927(d)(1). Dr. Alost's conclusion that

Molina was disabled "intrudes upon an area reserved to the Commissioner, and the AU may reject

such an opinion without reference to the factors used to evaluate a typical medical opinion."

Sanchez    v.   Astrue, 265 F. App'x 359, 361 (5th Cir. 2008). Accordingly, the Court finds that the

AU was not required to give any weight to Dr. Alost's conclusion that Molina had a permanent

disability and that the AU was not required to consider the Newton factors in rejecting that

opinion.

       Next, Molina argues that "[t]he AU erred by substituting her medical conclusion when she

interpreted Dr. Everett Campbell's treatment as evidence of no disability on the assumption that it

would be 'imprudent' for the doctor to conduct knee surgery if he believed [Molina] was disabled

and would therefore not improve her wellbeing." (ECF No. 20, p. 3). Molina appears to be

contending that the AU improperly misinterpreted the opinion of her treating physician, Dr.
           Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 7 of 10




Campbell, with respect to the severity of Molina's medical conditions. See (Id. at 3, 7). In

response, the Commissioner contends that "there is no error in the                AU's consideration of Dr.
Campbell's treatment plan for [Molina] to undergo surgery as an indication that she was not

disabled and that her condition could improve with such a procedure." (ECF No. 22, p. 9). The

Commissioner also argues that Molina "does not identify a particular opinion [of Dr. Campbell]

at issue." (Id.).

        "The opinion of the treating physician who is familiar with the claimant's impairments,

treatments and responses, should be accorded great weight in determining disability." Newton,

209 F.3d at 455. Further, "[i]t is the responsibility of the AU to interpret 'the medical evidence

to determine [a claimant's] capacity for work." Fontenot v. Colvin, 661 F. App'x 274, 277 (5th

Cir. 2016) (quoting Taylor       v.   Astrue, 706 F.3d 600, 603 (5th Cir. 2012)) (second alteration in

original). In her Decision, the AU specifically addressed each of the medical treatment records

from Dr. Campbell in formulating Molina's RFC and explained how those records factored into

the RFC determination. (R. 185-86). Additionally, Molina does not specifically identify any

medical opinions or treatment records from Dr. Campbell that the AU rejected in her Decision.

Accordingly, based upon the discussion of Dr. Campbell's treatment records in the Decision, the

Court finds that the AU did not improperly reject Dr. Campbell's conclusions and substitute her

own medical conclusions. The Court further finds AU properly interpreted the medical records

to determine Molina's capacity to work, as was her responsibility.3 See Fontenot, 661 F. App'x at

277.




 Additionally, the AU's observation about the prudence of knee surgery is located in the discussion of Dr. Alost's
conclusion that Molina was permanently disabled. (R. 186). As addressed above, it was proper for the AU to disregard
Dr. Alost's legal conclusion as to Molina's ability to work.

                                                         7
           Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 8 of 10




        Molina also argues that "[t]he AU erred by disregarding Plaintiffs testimony of multiple

right knee surgeries and chronic pain [and] the record of medical evidence submitted." (ECF No.

20, p. 5). In her Brief, Molina discusses her medical treatment records beginning on June 26, 2018,

and continuing through May 2, 2019.              (Id. at 3-4). Molina contends that "[t]he AU merely

omitted the [medical records from June 2018 through May 2019,] when determining [her] ability

to stand, walk, bend, lift, or carry." (Id. at 6).

        Contrary to Molina' s assertion, the AU did not omit or reject the medical records from

June 26, 2018 through May 2, 2019, as Molina never submitted them to the AU. Instead, these

records were only submitted to the Appeals Council after the                AU's Decision.       (R. 2). "When

confronted with new and material evidence, the Appeals Council 'shall evaluate the entire record

including the new and material evidence.          . . .   [and ut will then review the case if it finds that the

administrative law judge's action, findings, or conclusion is contrary to the weight of the evidence

currently of record." Whiteheadv. Colvin, 820 F.3d 776, 780 (5th Cir. 2016) (quoting 20 C.F.R.

§   404.970(b)); see 20 C.F.R.        §   416.1470(b).       If the Appeals Council "conclude[s] that the

additional information d[oes] not provide a basis for changing the AU's decision[, then] the AU's

decision bec[o]me[s] that Commissioner's final decision." Whitehead, 820 F. 3d at 779. Finally,

"the regulations do not require the Appeals Council to discuss the newly submitted evidence, nor

is the Appeals Council required to give reasons for denying review." Id. at 780.

        The medical records first submitted to the Appeals Council cover Molina's treatment both

before and after the AU' s Decision. For the records prior to the             Decision,5   the Appeals Council




4Molina cites to exhibit 9F for her treatment records on June 26, 2018. However, the quoted language does not appear
in exhibit 9F and is instead found iii the "Medical Evidence of Record (MER), dated 4/25/2018 to 11/14/2018, from
UMC Fabens - Medical Records." (R. 136). The medical records in exhibit 9F are from July 27, 2017, through August
22, 2017. (R. 960-66).
  The Appeals Council identifies these records as being from April 25, 2018, through November 14, 2018. (R. 2).
            Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 9 of 10




determined that they "doE] not show a reasonable probability that [the records] would change the

outcome of the decision." (R. 2); see Whitehead, 820 F.3d at 780 ("we conclude that the newly

submitted evidence was not so significant as to require remand to the AU for additional

consideration."). For the records after the date of the      Decision,6   the Appeals Council determined

that they "do[] not relate to the period at issue. Therefore, [they] do[] not affect the decision about

whether [Molina was] disabled beginning on or before December 17, 2018." (R. 2). See Carter

v.   Berryhill, No. CV 16-11702, 2017 WL 3641614, at *16 (E.D. La. July 26, 2017), report and

recommendation adopted, No. CV 16-11702, 2017 WL 3620800 (E.D. La. Aug. 23, 2017) ("The

new evidence must thus relate to the time period on or before the date of the                 AU's hearing
decision.").

         The Court finds that the records submitted to the Appeals Council covering the period

before the Decision date largely confirm the other medical evidence in the record. In Whitehead,

the Fifth Circuit determined "that the newly submitted evidence was not so significant as to require

remand to the AU for additional consideration." 820 F.3d at 780. Likewise, here, the Appeals

Council determined that these records do "not show a reasonable probability that [they] would

change the outcome of the decision."       8
                                               (R. 2). The medical records considered by the AU and

the medical records submitted to the Appeals Council reinforce Molina' s knee issues and the

limitations that were considered and factored in the        AU' s RFC determination.       See (R. 136, 181-

87, 960-66, 1319). For example, the June 26, 2018 medical records from Dr. Campbell reflect

Molina's knee pain and the same movement restrictions found in the March 15, 2018 medical




  The Appeals Council identifies these records as being from January 3, 2019, through June 5, 2019. (R. 2).
  The Appeals Council then advised Molina that if she wanted them "to consider whether [she] was disabled after
December 17, 2018, [she would] need to apply again." (R. 2).
8
  Molina does not argue that the Appeals Council's consideration of the new medical records was in any way
erroneous.

                                                      I!]
         Case 3:19-cv-00381-ATB Document 23 Filed 08/07/20 Page 10 of 10




records that were considered by the AU in her RFC determination.             See   (R. 136, 186, 1319).

Further, the AU considered Molina's difficulties in walking more than a block in the RFC

determination. (R. 183);   see   (R. 136). Overall, the AU's RFC determination expressly accounts

for Molina' s knee issue and "limit[s] [Molina] to a restricted range of sedentary residual functional

capacity with the use of a cane for ambulation.". (R. 185). Finally, the AU discussed and

considered Molina's knee issues throughout the Decision.      See, e.g.,   (R. 183) (Molina "can walk

half a block."); (R. 184) (Molina "reported increased acute [knee] pain and no help with

injections."); (R. 185).

        As the medical records from April 25, 2018, through June 5, 2019, were not submitted to

the AU, the Court finds that they could not have been considered in the Decision and thus were

not improperly rejected by the AU. Further, the AU expressly considered the rest of the medical

records identified in Molina's Brief and Molina's testimony about her knee issues,        see   (ECF No.

20, p. 3), when making the RFC determination. (R. 181-86). Accordingly, the Court finds that

Molina's argument that the "AU erred in disregarding Molina's chronic knee pain, difficulty

walking[,] and difficulty going up stairs" fails because there is substantial evidence that the

medical records submitted to the AU          were properly considered by the AU in the RFC

determination and were not omitted by the AU.

IV.     CONCLUSION
        Based on the foregoing, IT IS HEREBY ORDERED that the Commissioner's decision

denying benefits is AFFIRMED.

        SIGNED and ENTERED this 7th da




                                               UNITED STATES MAGISTRATE JUDGE

                                                  10
